DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 08/22/2022 have been entered and carefully considered with respect to claims 8, 9, 11 – 14, which are pending in this application. Claims 8, 9, 11 – 12 are amended and claims 13 and 14 are newly added.                                                                                                                                                                                                      The amendments add new limitations, not previously recited, including adding LOD (level of detail) layers having a sparser point cloud at a higher layer than a lower layer.  Furthermore, these limitations are new, since they haven't been rolled up from dependent claims and have not been previously claimed. Claims 1 - 7 remain cancelled and Claim 10 is cancelled. No new matter was added.


Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 8 - 14 have been fully considered. 

Summary of Applicant’s arguments on pages 5 - 8:
	Applicant challenges the Prior Art rejections in the Office Action, wherein claims 8, 9, 11, and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 2019/0313110, hereafter "Mammou") in view of Fukuyasu (US 2020/0007845, hereafter "Fukuyasu"). Applicant asserts that the cited prior art fails to disclose or suggest all the features 
recited in independent claims 8 and 11, for example, in independent claim 8, the recitations: "A three-dimensional data decoding method of decoding a plurality of three-dimensional points each having an attribute information item, the three-dimensional data decoding method5 
comprising: decoding, from a bitstream, information indicating a total number of three-dimensional points belonging to each of a plurality of Level of Detail (LoD) layers, each of the plurality of three-dimensional points assigned to any one of the plurality of LoD layers; and 
decoding, from the bitstream, the attribute information item of each three-dimensional point, wherein, in the assigning, each of the plurality of three-dimensional points is assigned to any one of the plurality of LoD layers based on geometry information of each of the plurality of three- dimensional points in such a manner that a higher layer of the LoD layers has a sparser point cloud than a lower layer of the LoD layers."
 	Applicant asserts that Mammou and Fukuyasu fails to disclose or suggest the use of LoD layers, let alone that, in the assigning, each of the plurality of three-dimensional points is assigned to any one of the plurality of LoD layers based on geometry information of each of the plurality of three-dimensional points in such a manner that a higher layer of the LoD layers has a sparser point cloud than a lower layer of the LoD layers, as recited in independent claims 8 and 11. Thus, no combination of Mammou and Fukuyasu would result in, or otherwise render obvious, all the features of independent claims 8 and 11, nor all the features of claims 9 and 12 at least by virtue of their respective dependencies from independent claims 8 and 11. 
 	Additionally, Applicant assert that claims 13 and 14 are also believed to be distinguished from the cited prior art on their own merit for the recitation: "wherein a distance between the three-dimensional points belonging to the upper LoD layer is larger than a distance between the three-dimensional points belonging to the lower LoD layer," given that the combination of Mammou and Fukuyasu fails to disclose or suggest the use of LoD layers.   
	In light of the above, Applicant submits that all the pending claims are patentable 
over the prior art of record, and requests that the Examiner withdraw the rejections presented in the outstanding Office Action and pass the present application to issue..
 Response to Applicant’s arguments
	After careful review of the amendments in view of Applicant’s arguments to sustain the rebuttal of the prior Office Action, Examiner reiterates the rejections on all pending claims for the following reasons:
           Although, the current combination of references appear to de deficient in disclosing the limitations involving the use of LoD layers, in the assigning, each of the plurality of three-dimensional points based on geometry information of each of the plurality of three-dimensional points in such a manner that a higher layer of the LoD layers has a sparser point cloud than a lower layer of the LoD layers,… other references in the prior art read on the concept. (See, inter alia: JP 2017126890 A to Matsui or JP 2014529950 A to Jiang Wenfei et al. of Thomson Licensing SA (also US 20140184430 A1); - (See Jiang, Par. 0033 along with Fig. 5; Par. 0035, and also Pars. 0054 – 0056, 0059 and 0060))
	Examiner disagreed with Applicant’s assertion that Mammou and Fukuyasu fails to disclose or suggest the use of LoD layers, let alone that, in the assigning, each of the plurality of three-dimensional points is assigned to any one of the plurality of LoD layers based on geometry information of each of the plurality of three-dimensional points in such a manner that a higher layer of the LoD layers has a sparser point cloud than a lower layer of the LoD layers, as recited in independent claims 8 and 11. It is evident that Fukuyasu suggests the concept of LoD layers from the disclosures in Pars. 0088, 0305, 0309, 0339 and Fig. 27. Compare with the disclosures in Pars. 0627, 0710, and 0743 of the instant Application. Moreover, Jiang suggests the limitation added by amendment: in the assigning, each of the plurality of three-dimensional points is assigned to any one of the plurality of LoD layers based on geometry information of each of the plurality of three- dimensional points in such a manner that a higher layer of the LoD layers has a sparser point cloud than a lower layer of the LoD layers   
	Therefore, Applicants arguments are moot in view of the new grounds of rejection on the basis of the combination of Mammou et al. (US 20190313110 A1), Fukuyasu (US 20200007845 A1), in view of, Jiang Wenfei et al. (US 20140184430 A1), with the rejection of all pending claims.  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


  	In regard to claims 1 – 7, and 10, the claims are cancelled and no longer analyzed.  

Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (US 20190313110 A1), hereinafter “Mammou,” in view of Fukuyasu (US 20200007845 A1), and in view of Jiang Wenfei et al. (US 20140184430 A1), hereinafter “Jiang.”

	In regard to claim 8, Mammou teaches: A three-dimensional data decoding method of decoding a plurality of three-dimensional points each having an attribute information item, (See Mammou, Abstract: system comprising a decoder configured to decompress compressed attribute and/or spatial information for the point cloud; decoder configured to generate a decompressed point cloud based on an image based representation of a point cloud; See also Pars. 0089 and 0093), the three-dimensional data decoding method comprising: 
	decoding, from a bitstream, information indicating a total number of three-dimensional points belonging to each of a plurality of Level of Detail (LoD) layers, each of the plurality of three-dimensional points assigned to any one of the plurality of LoD layers. (See Mammou, Fig. 5G: illustrates an example closed loop rescaling with multiple attribute layers; Pars. 0134 – 0146: generated patch images for point clouds with points at the same patch location, but different depths may be referred to as layers; - which suggests that each three-dimensional points is assigned to a particular layer); - (i.e., assigning each of the plurality of three-dimensional points to any one of a plurality of layers))
	While Mammou is not specific about the limitation: “decoding, from the bitstream, the attribute information item of each three-dimensional point, wherein in the assigning, each of the plurality of three-dimensional points is assigned to any one of the plurality of LoD layers based on geometry information of each of the plurality of three- dimensional points in such a manner that a higher layer of the LoD layers has a sparser point cloud than a lower layer of the LoD layers,” Fukuyasu, however, suggests in part the features described in the limitation. (See Fukuyasu, Par. 0169: viewpoint location information and the face information regarding the first layer; See also Pars. 0479, 0484, and 485: number of sampling points 741 of the first layer;  information in the case of transmitting texture streams and depth streams of a plurality of layers; Par. 0510: texture image obtained as a result of decoding data generated for a first layer and a second layer; See further Figs. 27, 41, and 43: decoding performed by decoder 651) 
	Moreover, Moreover, Jiang teaches the limitation added by amendment: in the assigning, each of the plurality of three-dimensional points is assigned to any one of the plurality of LoD layers based on geometry information of each of the plurality of three- dimensional points in such a manner that a higher layer of the LoD layers has a sparser point cloud than a lower layer of the LoD layers, (See Jiang, Par. 0033: Fig. 5 shows an example of an octree structure. Each node is associated with a symbol and each layer corresponds to a certain precision of the tree representation; Par. 0035: bottom layers of the octree are dominated by symbols with only one `1`, and other symbols occur more often at the top layers; See also Pars. 0054 – 0056, 0059 and 0060)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mammou’s three-dimensional data decoding method such that the three-dimensional points are assigned in such a manner that a higher layer of the LoD layers has a sparser point cloud than a lower layer of the LoD layers as taught by Jiang because doing so reduces the processing time of the three-dimensional data decoding device due to the point cloud sparsity at lower layers and resulting decreased data storage and processing. (See Mammou, Abstract and Pars. 0089 and 0093; Pars. 0134 – 0146; Fukuyasu, Pars. 0479, 0484, and 485, and Figs. 27, 41, and 43; Jiang, Par. 0033 along with Fig. 5; Par. 0035, and also Pars. 0054 – 0056, 0059 and 0060)

	In regard to claim 9, the combination of Mammou teaches: the according to claim 8, (See rationale applied to rejection of Claim 8 as analyzed above, and on the basis of Mammou, Abstract, Pars. 0089 and 0093 as cited above)and decoding from the bitstream, the attribute information item of each three-dimensional point, (See Mammou, Fig. 5G: and Pars. 0134 – 0146) wherein in the decoding of the attribute information item, an attribute information item of a current three-dimensional point is decoded with reference to a three-dimensional point belonging to a current LoD layer to which the current three-dimensional point belongs and a three- dimensional point belonging to a LoD layer higher than the current LoD layer and without reference to a three-dimensional point belonging to a LoD layer lower than the current LoD layer. (The above limitations are also covered by rationale applied to rejection of Claim 8, as analyzed above, on the basis of Mammou, Fig. 5G,  and Pars. 0134 – 0146: passages  which suggest that each three-dimensional points is assigned to a particular layer); - (i.e., assigning each of the plurality of three-dimensional points to any one of a plurality of layers))

	In regard to claim 10, the claim is cancelled and no longer analyzed.  

	In regard to claim 11, Mammou discloses: a three-dimensional data decoding device that decodes a plurality of three-dimensional points each having an attribute information item, (See Mammou, Abstract: system comprising a decoder configured to decompress compressed attribute and/or spatial information for the point cloud; decoder configured to generate a decompressed point cloud based on an image based representation of a point cloud; See also Pars. 0089 and 0093) the three- dimensional data decoding device comprising: a processor; (See Fukuyasu, Par. 0515 – 0516: computer or processor to execute the decoding process) and memory, (See again Fukuyasu, Par. 0515 – 0516: memory modules 502 and 503) wherein using the memory, the processor: decodes, from a bitstream, information indicating a total number of three-dimensional points belonging to each of a plurality of Level of Detail (LoD) layers, each of the plurality of three-dimensional points assigned to any one of the plurality of LoD layers; and decodes, from the bitstream, the attribute information item of each three-dimensional point, wherein in the assigning, each of the plurality of three-dimensional points is assigned to any one of the plurality of LoD layers based on geometry information of each of the plurality of three- dimensional points in such a manner that a higher LoD layer has a sparser point cloud than a lower LoD layer. (Claim 11 is a data decoding device which is drawn to the data decoding method of Claim 8. Therefore, the rationale applied to rejection of Claim 8, also applies, mutatis mutandis, to rejection of Claim 11 on the basis of Mammou, Fukuyasu and Jiang, as cited in rationale for rejections of Claim 8)
 
	In regard to claim 12, Mammou discloses: the  data decoding device according to claim 11, , wherein in the decoding of the attribute information item, an attribute information item of a current three-dimensional point is decoded with reference to a three-dimensional point belonging to a current LoD layer to which the current three-dimensional point belongs and a three- dimensional point belonging to a LoD layer higher than the current LoD layer and without reference to a three-dimensional point belonging to a layer lower than the current LoD layer. (The above limitations are also covered by rationale applied to rejection of Claim 8, as analyzed above, on the basis of Mammou, Fig. 5G,  and Pars. 0134 – 0146: passages  which suggest that each three-dimensional points is assigned to a particular layer); - (i.e., assigning each of the plurality of three-dimensional points to any one of a plurality of layers))
 


Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of those claims.
	In regard to claim 13, the combination of Mammou, Fukuyasu and Jiang is deficient about disclosing: the three-dimensional data decoding method according to claim 8, wherein a distance between the three-dimensional points belonging to the upper LoD layer is larger than a distance between the three-dimensional points belonging to the lower LoD layer.
 	In regard to claim 14, the combination of Mammou, Fukuyasu and Jiang is deficient about disclosing: the three-dimensional data decoding device according to claim 11, wherein a distance between the three-dimensional points belonging to the upper LoD layer is larger than a distance between the three-dimensional points belonging to the lower LoD layer.


References considered but not cited
8.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hiraga et al. (US 7009606 B2) teaches Method and apparatus for generating pseudo-three-dimensional images.
Hernandez et al. (US 20150046456 A1) teaches METHODS AND APPARATUS FOR POINT CLOUD DATA PROCESSING.
Najaf et al. (US 20200364904 A1) teaches SINGLE-PASS BOUNDARY DETECTION IN VIDEO-BASED POINT CLOUD COMPRESSION.
Sinharoy et al. (US 20200020132 A1) teaches VISUAL QUALITY OF VIDEO BASED POINT CLOUD COMPRESSION USING ONE OR MORE ADDITIONAL PATCHES.
Dawar et al. (US 20200014940 A1) teaches POINT CLOUD COMPRESSION USING INTERPOLATION.
Kim et al. (US 20210211703 A1) teaches Geometry information signaling for occluded points in an occupancy map video.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487

/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486